United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1386EM
                                   _____________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
William L. Cooley,                       *       [UNPUBLISHED]
                                         *
                     Appellant.          *
                                   _____________

                            Submitted: July 17, 1998
                                Filed: July 17, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       William L. Cooley pleaded guilty to possessing "cocaine base (crack)" with
intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and to being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Using the Guidelines
for crack cocaine, the district court sentenced Cooley to concurrent prison terms of 78
months plus four years supervised release. Cooley appeals his sentence, and we affirm.

      Cooley contends the disparate sentencing scheme for crack as opposed to
powder cocaine violated his Fifth Amendment right to equal protection and due
process. Cooley also contends that our earlier decisions on this issue are no longer
applicable in light of the United States Sentencing Commission's April 1997 report and
the proposal of Attorney General Reno and Drug Czar McCaffrey (forwarded to
Congress by President Clinton), both of which recommend modifying the sentencing
scheme. Congress has not changed the law, however, and Cooley's challenge is
foreclosed by our decisions upholding the constitutionality of the 100-to-1 ratio, see,
e.g., United States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir. 1996) (per curiam);
United States v. Jackson, 67 F.3d 1359, 1367 (8th Cir. 1995), cert. denied, 517 U.S.
1192 (1996).

      We thus affirm Cooley's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-